DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 16-22 and 35 are directed to a group/invention non-elected without traverse.  Accordingly, claims 16-22 and 35 been cancelled.

Terminal Disclaimer
3.	The terminal disclaimer filed on 06 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,874,506 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Laughlin on 06 May 2022.
The application has been amended as follows:

1.-15. (Cancelled)
16.-22. (Cancelled)
23. (Currently Amended) An intraocular lens (IOL), comprising: 
a lens body having at least one inner surface, wherein the lens body is formed from a flexible material amenable to implantation into an eye; 
a plurality of particles disposed on the at least one inner surface, wherein a portion of the lens body proximate to the at least one inner surface has a higher elastic modulus than a portion of the flexible material opposite the at least one inner surface; 
a conductor carried by the at least one inner surface, wherein the conductor is electrically coupled to adjust electrowetting behavior of the intraocular lens; and 
a dielectric layer disposed over the conductor,
wherein the plurality of particles is embedded into the portion of the lens body proximate to the at least one inner surface.
24. (Previously presented) The intraocular lens of Claim 23, wherein the plurality of particles includes a plurality of fibers.  
25. (Cancelled)
26. (Previously presented) The intraocular lens of Claim 24, wherein the conductor is disposed directly on the plurality of fibers.
27. (Previously presented) The intraocular lens of Claim 24, wherein the conductor conformably coats the plurality of fibers.  
28. (Previously presented) The intraocular lens of Claim 24, wherein fibers of the plurality of fibers have an average smallest dimension of between about 1 nm and about 400 nm.
29. (Previously presented) The intraocular lens of Claim 23, wherein the conductor covers less than all of the plurality of particles.
30. (Previously presented) The intraocular lens of Claim 23, wherein the lens body has an anterior side and a posterior side and recesses formed in the anterior and posterior sides, wherein the at least one inner surface defines an aperture through the lens body, and wherein the at least one inner surface is at an oblique angle to the anterior and posterior sides of the lens body.  
31. (Previously presented) The intraocular lens of Claim 30, further comprising a first optical window and a second optical window disposed in the recesses formed in the anterior and posterior sides of the lens body, respectively, and covering the aperture.  
32. (Previously presented) The intraocular lens of Claim 31, further comprising two immiscible liquids disposed in the aperture of the lens body, wherein a voltage applied to the conductor alters a wetting characteristic of the dielectric layer to cause an interface between the two immiscible liquids to change an optical power of the intraocular lens.  
33. (Previously presented) The intraocular lens of Claim 23, wherein the conductor comprises a self-healing material.
34. (Previously presented) The intraocular lens of Claim 23, wherein the lens body is flexibly capable of being rolled for insertion into an eye, and wherein the conductor does not crack or separate from the at least one inner surface when the intraocular lens is rolled.
35. (Cancelled)

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens comprising the combination of structural and functional limitations as set forth in above-amended independent claim 23, particularly comprising:
a lens body having at least one inner surface, wherein the lens body is formed from a flexible material amenable to implantation into an eye; 
a plurality of particles disposed on the at least one inner surface, wherein a portion of the lens body proximate to the at least one inner surface has a higher elastic modulus than a portion of the flexible material opposite the at least one inner surface; 
a conductor carried by the at least one inner surface, wherein the conductor is electrically coupled to adjust electrowetting behavior of the intraocular lens; and 
a dielectric layer disposed over the conductor,
wherein the plurality of particles is embedded into the portion of the lens body proximate to the at least one inner surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774